--------------------------------------------------------------------------------

Exhibit 10.14


Execution Copy


 
AMENDING AGREEMENT
 
THIS AMENDING AGREEMENT is made as of the 25th day of July, 2008 by and between
Thomas P. Reeves (the “Employee”), a resident of the Province of Ontario, and
OccuLogix, Inc. (the “Employer”), a corporation incorporated under the laws of
the State of Delaware, and having its executive offices at 2600 Skymark Avenue,
Building 9, Suite 201, Mississauga, Ontario, L4W 5B2.
 
WHEREAS, the Employer and the Employee entered into a termination agreement
dated as of June 30, 2008 (the “Termination Agreement”) pursuant to which the
Employee’s employment with the Employer, as its President and Chief Operating
Officer, was terminated;
 
AND WHEREAS, capitalized terms used in this Amending Agreement, but not
otherwise defined, shall have the respective meanings attributed to such terms
in the Termination Agreement;
 
AND WHEREAS, on May 20, 2008, the Employer filed a preliminary proxy statement
(the “Preliminary Proxy Statement”) with the U.S. Securities and Exchange
Commission (the “SEC”), which is currently the subject of review by the SEC,
proposing a number of transactions for the approval of the Employer’s
stockholders, including the approval and adoption of a certain Securities
Purchase Agreement pursuant to which the Employer has agreed to sell shares of
its common stock to the investors party thereto, and the investors party thereto
have agreed to purchase shares of the Employer’s common stock, upon the terms
and conditions provided for therein (the “Private Placement”);
 
AND WHEREAS, as part of the SEC review process, the Employer will revise the
Preliminary Proxy Statement to have it reflect the current terms of the
transactions proposed therein, including the Private Placement;
 
AND WHEREAS, the Employer has advised the Employee that, upon clearing the SEC
review process, the Employer will file and mail the final version of the
Preliminary Proxy Statement (the “Proxy Statement”) and convene a meeting of its
stockholders (the “Stockholders Meeting”);
 
AND WHEREAS, the Employer has advised the Employee that it will not be able to
pay the Severance Balance on or prior to September 1, 2008, and they mutually
have agreed to extend the deadline by which the Severance Balance must be paid;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Amending Agreement and the Termination Agreement, and the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 

1.
AMENDMENT

 
1.1           Notwithstanding the first sentence of Section 3.2 of the
Termination Agreement, subject to Section 3.4 of the Termination Agreement, on
the earliest to occur of (i) October 31, 2008, (ii) the termination of the
Stockholders Meeting, provided that the requisite approval of the Employer’s
stockholders for the Private Placement or any of the proposed transactions on
which the Private Placement is conditioned, all as described and provided for in
the Proxy Statement, is not obtained at the Stockholders Meeting, (iii) the
closing of the Private Placement and (iv) a Change of Control, the Employer
shall pay the Employee, in a lump sum, the Severance Balance.
 
1.2           Section 4.2 of the Termination Agreement is hereby deleted in its
entirety and replaced with the following Section 4.2:
 
 
4.2
The Employer shall use commercially reasonable efforts to obtain the Requisite
Stockholder Approval, which covenant shall terminate and become null and void,
and be of no more force or effect, upon the earlier to occur of (i) the date on
which a meeting of the Employer’s stockholders may be convened to obtain the
Requisite Stockholder Approval and (ii) October 31, 2008.

 
1.3           The Termination Agreement remains in full force and effect,
unamended, other than as specifically amended by this Amending Agreement.
 
2.
ACKNOWLEDGEMENT

 
2.1           The Employee hereby acknowledges that:
 
(a)
He has had sufficient time to review and consider this Amending Agreement
thoroughly;

 
(b)
He has read and understands the terms of this Amending Agreement and his
obligations hereunder;

 
(c)
He has been given an opportunity to obtain independent legal advice, or such
other advice as he may desire, concerning the interpretation and effect of this
Amending Agreement; and

 
(d)
He is entering this Amending Agreement voluntarily and without any pressure from
the Employer.

 
3.
MISCELLANEOUS

 
3.1           The headings in this Amending Agreement are included solely for
convenience of reference and shall not affect the construction or interpretation
hereof.
 
3.2           The parties hereto expressly agree that nothing in this Amending
Agreement shall be construed as an admission of liability.
 
 
2

--------------------------------------------------------------------------------

 

3.3           This Amending Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective heirs, trustees,
administrators, successors and assigns.
 
3.4           This Amending Agreement and the Termination Agreement constitute
the entire agreement between the parties hereto pertaining to the subject matter
of the termination of the Employee’s employment with the Employer.  This
Amending Agreement, together with the Termination Agreement, supersede and
replace all prior agreements, if any, written or oral, with respect to such
subject matter and any rights which the Employee may have by reason of any such
prior agreements or by reason of the Employee’s employment with the
Employer.  There are no representations, warranties or agreements between the
parties hereto in connection with the subject matter of this Amending Agreement,
except as specifically set forth herein.  No reliance is placed on any
representation, opinion, advice or assertion of fact made by the Employer or any
of its officers, directors, agents or employees to the Employee, except to the
extent that the same has been reduced to writing and included as a term of this
Amending Agreement or the Termination Agreement.  Accordingly, there shall be no
liability, either in tort or in contract, assessed in relation to any such
representation, opinion, advice or assertion of fact, except to the extent
aforesaid.
 
3.5           Each of the provisions contained in this Amending Agreement is
distinct and severable, and a declaration of invalidity or unenforceability of
any provision or part thereof by a court of competent jurisdiction shall not
affect the validity or enforceability of any other provision hereof.
 
3.6           This Amending Agreement shall be governed by, and construed in
accordance with, the laws of the Province of Ontario and the federal laws of
Canada applicable therein.
 
3.7           This Amending Agreement may be signed in counterparts and
delivered by facsimile transmission or other electronic means, and each of such
counterparts shall constitute an original document, and such counterparts, taken
together, shall constitute one and the same instrument.
 
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amending Agreement as of the
date set forth above.
 

 
OCCULOGIX, INC.
         
By:
/s/ Suh Kim
   
Suh Kim
   
General Counsel



 

   
/s/ Thomas P. Reeves
Signature of Witness
 
Thomas P. Reeves
     
Name of Witness (please print)
   




4

--------------------------------------------------------------------------------